Pardon and Parole Board — Clerical Needs The Division of Probation and Parole of the Department of Corrections is required to keep the records and provide clerical services for the Pardon and Parole Board. The Oklahoma Statutes do not make provision for the Pardon and Parole Board to either appoint an executive secretary or to hire a supportive staff.  The Attorney General has had under consideration your letter of January 24, 1969, wherein you give the following background information in your request for an opinion: "This Department Department of Corrections has provided on assignment an Executive Secretary to the Pardon and Parole Board since the Department has been in existence. A recent change in personnel has created an issue as to whom should fill this position, and we find neither statutory nor constitutional guidelines which to follow." You then ask the following question: "We therefore request an opinion as to whether the Pardon and Parole Board has appointive powers under existing law, and what, if any, supportive staff they are enabled to command." Until 1967 the Pardon and Parole Officer, in accordance with 57 O.S. 332.5 [57-332.5] (1961), served as the executive clerk of the Pardon and Parole Board. In 1967 the Oklahoma Correction Act became law and the position of Pardon and Parole Officer was changed and placed under the Department of Corrections in the Division of Probation and Parole.  Title 57 O.S. 508 [57-508] (1968) provides: "There is hereby established within the Department a Division of Institutions, a Division of Probation and Parole, and a Division of Inspection, which divisions shall be under the immediate supervision and control of the Director. . . ." Title 57 O.S. 515 [57-515] (1968), established the requirements of Probation and Parole Officer and provided for the then Pardon and Parole Officers to continue in their positions.  Section 57 O.S. 515 [57-515] in its pertinent part provides: "(b) The persons holding the positions of Pardon and Parole Officer and assistant Pardon and Parole Officers on January 1, 1967, under the provisions of law, shall continue to hold said positions, respectively, subject to the provisions of the Merit System of Personnel Administration Act, and said positions and such persons holding said positions on January 1, 1967, are hereby placed under the classified service of the Merit System of Personnel Administration." Title 57 O.S. 514 [57-514] (1968), outlines the functions of the Division of Probation and Parole and in its pertinent part provides: "The Division of Probation and Parole shall: (a) Provide clerical services for, and keep and preserve the files and records of, the Pardon and Parole Board; . . ." Reading 57 O.S. 332.5 [57-332.5] (1961) and 57 O.S. 514 [57-514] (1968) and 57 O.S. 515 [57-515] [57-515] in conjunction, it appears that the Legislature intended to transfer the duties of the Pardon and Parole Officer to the new Division of Probation and Parole and that the Division provide the services to the Pardon and Parole Board previously provided by the Pardon and Parole Officer.  The Oklahoma Statutes make no other provision for the Pardon and Parole Board to either appoint a secretary or have other supportive staff.  It is therefore the opinion of the Attorney General that the Division of Probation and Parole of the Department of Corrections, under Title 57 O.S. 514 [57-514] (1968), is required to keep the records and provide clerical services for the Pardon and Parole Board. It is further the opinion of the Attorney General that the Oklahoma Statutes do not make provision for the Pardon and Parole Board to either appoint and executive secretary or to hire a supportive staff.  (David L. Russell)